DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “146” as mentioned in paragraph [0051].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because of the following informalities: in paragraph [0054], line 7, it appears that “clutch shaft 168” should be ---clutch shaft 160---; and in paragraph [0055], line 11, “bearing 150” should be ---bearing 152---.  
Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities:  it appears that ---of--- should be inserted between “plurality” and “slots”, line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1 and 16, line 6, “a strap” is set forth; however, the same has been previously set forth in line 1.  Setting forth the same element again amounts to a double inclusion. 

With respect to claim 7, the recitation “the outer surface of the drum” lacks positive antecedent basis in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trembly (U.S. Patent no. 7,216,849) in view of Andersen (WO9731856A1).

With respect to claim 1, Tremblay (U.S. Patent no. 7,216,849) discloses a winch for securing a load to a vehicle with a strap, the winch comprising: a mounting bracket 11 with opposed flanges 7, 9; a drum 13 extending along an axis between a first end and a second end, the drum mounted relative to the opposed flanges so that the drum is rotatable about its axis, the drum configured to retain a strap 15 so that a rotation of the drum about the axis in a first direction pays in the strap and a rotation of the drum about the axis in a second direction pays out the strap; a gear assembly comprising a gear 13 received on the drum and a worm 19 configured to mesh with the gear so that a rotation of the worm causes a rotation of the gear. 
Andersen (WO9731856A1) disclose a winch driven by a worm 14 and gear wheel 5.  The gear wheel 5 has tooth gearing 6 meshing with the worm 14.  Gear wheel 5 also has internal gear ring 7 meshing with an intermediate gear 12.  A clutch assembly 13 is between the drum 4 and the gear 5 and a clutch 11 between intermediate gear 12 and drum 4. This arrangement with the wheel and the two one-way clutches drives the drum in one direction irrespective of the rotational direction of the worm and speed change is achieved by reversing the direction of the motor/worm rotation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tremblay with the clutch assembly, as taught by Andersen, so that multispeed winding is obtained. 

With respect to claim 2, Tremblay in view of Andersen teaches an actuator (the springs connected to the spring-loaded pawls 11, 13) operably connected to the clutch assembly to bias the clutch assembly between the first configuration and the second configuration.

With respect to claim 3, Tremblay discloses a bore defined by the drum, the bore extending inward along the axis of the drum from an opening in one of the first end and second ends of the drum.


Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 4 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the drum defining a plurality slots and of each of the slots extends radially between the bore and an outer surface of the drum.  Claims 5-15 are allowed by virtue of their dependence from claim 4. 

Claim 16 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a clutch shaft disposed in a bore in the drum and rotatable relative to the bore between a first position in which the gear is fixed relative to the drum about the axis of the drum and a second position in which the gear is rotatable relative to the drum about the axis of the drum.  Claim 17-20 are allowed by virtue of their dependence from claim 16. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Forney, Xu, Ruan, Mann, Robert et al and Koehler disclose a winch driven by a worm and worm wheel arrangement. Sisk et al discloses a cargo winch having a bracket with opposing flanges and driven by a power tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/